DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (2013/0155162) in view of Breton et al. (2015/0361285).

Regarding claim 1, Ohtsuka teaches a system for printing a textile comprising: 
an inkjet printer (fig. 1, item 2) for printing a textile (fig. 1, item P) with an aqueous inkjet ink (see fig. 1); 
said aqueous inkjet ink including, 
 	a non-aqueous dispersed liquid phase ([0016]), 
a continuous aqueous phase ([0016]), 
a thermal initiator ([0083], [0114]), and 
a colorant ([0057]); 
said continuous aqueous phase being comprised of water ([0016]) and a surfactant ([0016]); 
said non-aqueous liquid phase, dispersed in the continuous aqueous phase, being comprised of prepolymer liquid ([0083]) wherein the state of said prepolymer liquid irreversibly changes from a liquid to a solid in response to application of heat; and 
a drying/curing device (fig. 1, item 7) for drying and curing the ink on the textile ([0098]) by applying heat ([0058], [0083], [0114]).
Ohtsuka does not teach wherein the continuous aqueous phase has a water miscible organic solvent. Breton teaches this (Breton, [0017]). It would have been obvious to one of ordinary skill in the art at the time of invention to add Breton’s water miscible organic solvent to Ohtsuka’s continuous aqueous phase because doing so would amount to combining prior art elements according to known methods to yield predictable results. Note that Breton at [0017] contemplates an aqueous phase of just water or water mixed with a water miscible organic solvent, and thus the two types of aqueous phases can be considered obvious variants of each other.  	Regarding claim 2, Ohtsuka in view of Breton teaches the system, as claimed in claim 1, wherein the application of heat is at a temperature greater than 60.degree. C. and the application of heat is applied for more than 1 second (Ohtsuka, [0066], see fig. 1, Note that the any portion of the medium necessarily takes at least one second to travel through the heater 7).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Breton as applied to claim 1 above, and further in view of Codos et al. (2005/0174412). 	Regarding claim 3, Ohtsuka in view of Breton teaches the system, as claimed in claim 1, wherein the application of heat is at a temperature greater than 100.degree. C. (Ohtsuka, [0066]). Ohtsuka in view of Breton does not teach wherein the application of heat is applied for more than 10 seconds. Codos teaches wherein heating time, heating temperature, ink type and substrate type are all variables of each other and gives an example of applying heat for more than 30 seconds (Codos, [0037]). It would have been obvious to one of ordinary skill in the art to heat the medium for 10 or more seconds, as disclosed by Codos, in the device disclosed by Ohtsuka in view of Breton because doing so would allow for the proper reaction and drying of the ink on the substrate. 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3 under Section 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Breton.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853